Citation Nr: 0739046	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right knee patellofemoral syndrome with 
degenerative changes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1980 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran's right knee patellofemoral syndrome with 
degenerative changes is not productive of limitation of 
flexion to 30 degrees or less, limitation of extension to 15 
degrees or more, or moderate recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for right knee patellofemoral syndrome with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260 and 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2004, prior to the initial AOJ decision on his claim 
for service connection for his right knee disorder.  The 
Board notes that the veteran's claim for service connection 
was granted in the May 2004 rating decision and was evaluated 
as 10 percent disabling effective December 12, 2003 (the date 
the veteran's claim was filed).  The veteran disagreed with 
the 10 percent evaluation of this now service-connected 
disability in September 2005.  Since the veteran's claim was 
initially one for service connection, which has been granted, 
the Board finds that VA's obligation to notify the veteran 
was met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiency in the notice provided to 
veteran is not prejudicial to him.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran identified significant evidence in 
connection with his claim, which indicates he knew of VA's 
need for information and evidence to support his claim.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from May 
2002 through June 2005.  The veteran identified private 
medical treatment records, which were obtained.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statement of the Case of what evidence the 
RO had obtained and considered in rendering its decisions.  
He has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in April 2004 and 
November 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran has awarded a 10 percent rating for his 
disability.  Diagnostic Code 5260 is used to evaluate knee 
disabilities based upon limitation of flexion of the knee.  
It provides for a 10 percent rating when flexion is limited 
to 45 degrees; a 20 percent rating when flexion is limited to 
30 degrees; and a maximum 30 percent rating when flexion of 
the knee is limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2007).  

Diagnostic Code 5261 is used to evaluate knee disabilities 
based upon limitation of extension of the knee, and provides 
for a compensable rating when extension is limited to 10 
degrees; a 20 percent rating when extension is limited to 15 
degrees; a 30 percent rating when extension is limited to 20 
degrees; a 40 percent rating when extension is limited to 30 
degrees; and a maximum 50 percent rating when extension of 
the knee is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

Normal range of motion of the knee is 0 to 140 degrees of 
extension to flexion.  38 C.F.R. § 4.71a, Plate II (2007).  

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and a maximum 30 percent 
disabling for a severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

Medical evidence consists of VA and non-VA treatment records 
and two VA examination reports.  Private treatment records 
show the veteran was initially seen in December 2003 for 
complaints of bilateral knee pain.  There was anterior pain 
without deformity.  A December 16, 2003, treatment note shows 
the veteran was seen for follow up of bilateral knee pain.  
He denied any locking, laxity, or swelling, but complained of 
deep aching at the joint line's bilaterally.  He stated he 
could not stand and had increased pain with sitting and 
driving.  It is noted that an x-ray of the right knee was 
within normal limits.  The assessment was right knee pain not 
resolving with physical therapy, and a magnetic resonance 
imaging (MRI) study of the right knee was ordered.  

The MRI was conducted on January 8, 2004.  The impression was 
minimal type I degenerative changes involving the posterior 
horn of both the medial and lateral menisci.  A treatment 
note dated January 20, 2004, showed a negative Lachman's 
sign, negative McMurray sign and stable medial and lateral 
collateral ligaments.  Remaining treatment records show the 
veteran was involved in a motor vehicle collision in May 2005 
in which he hit his right knee on the dashboard.  An 
examination of the right knee did not show any effusion.  
There was  minimal tenderness at the medial collateral 
ligament but no obvious instability.  The veteran was 
ambulatory.  The assessment was right knee contusion.

VA treatment records show treatment for continuing complaints 
of right knee pain.  A December 2003 physical therapy consult 
shows the veteran had a positive test for McMurray sign 
indicating possible meniscus problem and a lot of posterior 
pain and joint line pain.  However, only the veteran's left 
knee was treated during this period of physical therapy.  A 
June 2005 treatment note indicates the veteran was seen for 
follow up of right knee pain for two years.  He reported that 
the knee swells intermittently over a two month period and 
resolves.  He denied any injury to the knee.  Examination of 
the right knee did not reveal any obvious swelling but there 
was a tender palpable knot on the medial collateral ligament.  
There was good range of motion.  The assessment was right 
knee arthralgia of questionable cause.

The veteran underwent a VA examination in April 2004 in 
relation to his claim for service connection for his right 
knee disorder.  He described recurrent knee pain but no 
swelling or giving way.  He denied using a brace or cane.  
The veteran reported that aggravating a factors included 
standing and walking a lot, squatting, bending and driving.  
He described pain any time he has to drive for more than 
short period of time, and with weight bearing activities, 
squatting and going up and down stairs.

Physical examination revealed that the veteran moved about 
the room without apparent difficulty and without the aid of a 
brace or cane.  The right knee had zero to 135 degrees range 
of motion with mild pain on motion.  There was no additional 
limitation of motion noted.  He had very slight 
patellofemoral crepitation on range of motion testing.  There 
was no redness, heat or swelling noted.  He did have 
tenderness to palpation of the patellofemoral joint as well 
as increased pain with patellar compression.  No ligamentous 
instability was noted.  No atrophy of the right thigh was 
noted.  No significant hamstring tightness was appreciated.  
X-rays were not obtained but the results of the MRI scan done 
on January 8, 2004, were noted.  The impression was 
patellofemoral syndrome of right knee with MRI scan findings 
of degenerative changes involving the posterior horn of both 
medial and lateral menisci.

The veteran was provided with a second VA examination in 
November 2005.  At this examination, the veteran complained 
of pain in the right knee on the sides, medial and lateral, 
especially when walking long or on uneven surfaces.  He 
described the pain as throbbing that eases if he does not do 
anything.  He said that the pain is worse when trying to 
extend the knee.  He reported swelling mainly with flare-up 
and stiffness, but denied any locking.  He did say that his 
knee gives away on uneven surfaces.  He denied taking 
medications regularly, except with flare ups he takes Motrin 
or Advil.  He reported having flare ups about every 40 days 
triggered mainly by continuous working or any extremely 
difficult task or yard work.  During flare ups, he gets 
swelling and has increased pain and additional limitation 
that he cannot do anything.  The flare up may last for one 
week.  Alleviating factors include the use of a TENS unit and 
hot or cold compresses.  He denied any episodes of 
dislocation or subluxation.  He said he can do all activities 
of daily living but is limited in walking long, lifting heavy 
things, or walking on uneven surfaces.  He also cannot drive 
longer than 1 to 1 1/2 hours without increased pain and 
throbbing in the knee.

Physical examination revealed that there was no significant 
swelling of the right knee.  There was tenderness on the 
sides of the knee.  Right knee flexion was to 90 degrees and 
extension was 0 degrees.  There was pain on motion mainly 
with extension.  No additional limitation of motion with 
repetitive use was noted.  There was no instability of the 
knee or redness or hot feeling over the knee.  He walked with 
a slight limp on the right side, but did not use any 
ambulatory aids.  He was able to take a few steps on heels 
and toes and to also tandem walk.  He was able to stand on 
one leg, but was not able to squat.  The examiner noted that 
an MRI of the right knee taken on June 30, 2005, reported as 
new a grade 2 sprain of the medial collateral ligament.  X-
ray of the right knee of June 20, 2005, reported normal right 
knee.

The impression was service-connected patellofemoral syndrome, 
right knee, with MRI changes as above.  In addressing the 
DeLuca provisions, the examiner stated that the veteran has 
pain on motion that could further limit function during 
flare-ups or with increased use, but any additional 
limitation of motion could not be determined with any degree 
of medical certainty.

Also in support of this claim, the veteran submitted two lay 
statement.  The statements indicate that the veteran has 
difficulties with driving long distances, quick 
movement/mobility, bending and lifting items secondary to his 
right knee disability.  Furthermore, although the veteran 
testified at an October 2006 hearing before Decision Review 
Officer at the RO, he did not testify to any additional 
symptoms that are not already seen in the medical evidence.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted for 
the veteran's right knee disability.  The medical evidence 
shows that the range of motion of the veteran's right knee is 
limited to no more than 0 to 90 degrees.  Even taking the 
veteran's additional limitations of function during flare-
ups, the Board finds that the evidence is insufficient to 
show that his right knee disability is analogous to the 
criteria for a 20 percent disability rating for either 
limitation of flexion or limitation of extension.  Though the 
evidence shows that the veteran has increased pain during 
flare-ups, there is no evidence indicating that he has 
weakness, fatigability or incoordination of the right knee.

The Board also finds that a higher disability rating is not 
warranted under Diagnostic Code 5257.  The evidence fails to 
show any objective signs of instability of the right knee .

Thus the Board finds that a disability rating in excess of 10 
percent for the veteran's disability is not warranted.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

The Board notes that the veteran has consistently disagreed 
with his combined rating of 40 percent.  (He is service 
connected for left and right knee disabilities, each rated 10 
percent; a low back disability rated 20 percent; and a toe 
disability, rated 10 percent.)  He argues that his service-
connected right and left knee disabilities should not be 
combined.  The veteran has been advised multiple times about 
the law with regard to combining ratings, including in a 
September 2004 rating decision and at the October 2006 
hearing.  The Board has reviewed the veteran's combined 
rating and finds that it has been appropriately calculated.  

As stated above, the veteran has been granted separate 10 
percent ratings for each knee.  In addition he is service-
connected for a low back disability evaluated as 20 percent 
disabling and residuals of right great toe cheilectomy 
currently evaluated as 10 percent disabling.  When applied to 
the Combined Ratings Table in 38 C.F.R. § 4.25, the two 
separate 10 percent ratings per each knee are combined to 
equal 19.  Pursuant to 38 C.F.R. § 4.26, an additional 10 
percent is added to 19 (i.e., 1.9) for the bilateral factor 
to total 21 as rounded up.  The 21 is then combined with the 
20 percent for the service-connected low back disability, 
which equals 37 on the Combined Ratings Table.  Finally, the 
37 is combined with the 10 percent rating for residuals of 
right great toe cheilectomy for a total of 43.  As provided 
in section 4.25(a), the combined value of 43 is converted to 
the nearest number divisible by 10, which would be 40.  Only 
combined values ending in five or greater will be adjusted 
upward.  See 38 C.F.R. § 4.25 and 4.26 (2007).  The veteran's 
40 percent combined rating is, therefore, appropriate. 






ORDER

Entitlement to an initial disability rating in excess of 10 
percent  for right knee patellofemoral syndrome with 
degenerative changes is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


